SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 18, 2007 LIFECELL CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 01-19890 76-0172936 (State Or Other Jurisdiction Of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Millenium Way Branchburg, New Jersey 08876 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(908) 947-1100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year. The Board of Directors of LifeCell Corporation (the “Company”) amended Article VIII, Section 8.01 of the Company’s Bylaws (the “Bylaws”), effective as of October 18, 2007, to allow for the issuance of uncertificated shares.By being able to issue uncertificated shares, the Company may now participate in the Direct Registration System, which is currently administered by The Depository Trust Company.The Direct Registration System allows investors to have securities registered in their names without the issuance of physical certificates and allows investors to electronically transfer securities to broker-dealers in order to effect transactions. The full text of the Bylaws, as amended and restated through October 18, 2007, is filed as Exhibit 3.1 to this Current Report, and amended Article VIII, Section 8.01 is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits 3.1 Bylaws, as amended and restated through October 18, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFECELL CORPORATION By: /s/ Steven T. Sobieski Steven T. Sobieski Chief Financial Officer Date: October 24, 2007
